UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended November 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 NEW ENERGY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10632 Little Patuxent Parkway, Suite 406 Columbia, Maryland (Address of principal executive offices) (Zip Code) (800) 213-0689 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.) Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 24,276,612 shares of common stock, par value $0.001, were outstanding on January 10, 2014. NEW ENERGY TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period November 30, 2013 Table of Contents PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Equity (Deficit) 5 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 20 Signatures 21 Certifications 2 PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) NEW ENERGY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS NOVEMBER 30, 2, 2013 November 30, August 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Deferred research and development costs Prepaid expenses and other current assets Total current assets Equipment, net of accumulated depreciation of $13,444 and $12,025, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Interest payable - Convertible promissory note, net of discount of $2,999,992 as of November 30, 2013 8 - Total current liabilities Commitments and contingencies Stockholders' equity Preferred stock: $0.10 par value; 1,000,000 shares authorized, no shares issued and outstanding at November 30, 2013 and August 31, 2013, respectively. - - Common stock: $0.001 par value; 300,000,000 shares authorized, 24,276,612 and 24,194,713 shares issued and outstanding at November 30, 2013 and August 31, 2013, respectively. Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of these consolidated financial statements) 3 NEW ENERGY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 PERIOD FROM INCEPTION (MAY 5, 1998) TO NOVEMBER 30, 2013 Cumulative May 5, 1998 Three Months Ended November 30, (Inception) to November 30, Revenue $
